Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Iagnemma publication wherein it discloses an autonomous vehicle route planning system teaching an intersection navigation system (see at least Figs. 1 - 3, 5, ¶0011 - ¶0012, ¶0039, and ¶0052 Iagnemma teaches autonomous vehicle traveling intersections (road features) as described by the disclosure [0078] - [0079].  In particular, see Figs. 1 and 5) comprising: 
a complexity module configured to determine a complexity value for an intersection of two or more roads (see at least Figs. 1 - 3, 5, ¶0039, ¶0049, and ¶0052.  In particular, see ¶0039, Iagnemma teaches complexity being determined based upon a binary value assessment of the presence of intersections (road features) as described by the disclosure [0078] - [0079]), 
wherein the complexity value for the intersection corresponds to a level of complexity for a vehicle to navigate the intersection during autonomous driving (see at least Figs. 1 - 3, ¶0039 - ¶0046, and ¶0052); and 
a driving control module configured to: during autonomous driving of a vehicle (see at least Figs. 1 and 3), control at least one of: 
steering of the vehicle; braking of the vehicle; and acceleration of the vehicle (see at least Fig. 3, ¶0039 - ¶0046, and ¶0052.  In particular, see Fig. 3.  See ¶0042, Iagnemma teaches autonomous driving control following computed control inputs from steering, braking, and acceleration); and 
based on the complexity value of the intersection, selectively adjust at least one aspect of the autonomous driving.  (See at least Figs. 1 - 3, 5, ¶0039 - ¶0046, and ¶0052, Iagnemma teaches adjustment of at least aspect of autonomous driving based upon the complexity of intersections (road features) as described by the disclosure [0078] - [0079]).
However, the prior art does not teach, or suggest every element of independent claims 1 and 20. As such, a person skilled in the art would not modify Iagnemma, or any other combination thereof, to provide the method in which a capabilities module… determines sensing capabilities of a vehicle based on a vehicle identification number (VIN) of the vehicle, 
wherein the sensing capabilities includes numbers and types of external cameras and sensors of the vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method in which a capabilities module… determines sensing capabilities of a vehicle based on a vehicle identification number (VIN) of the vehicle, 
wherein the sensing capabilities includes numbers and types of external cameras and sensors of the vehicle.
In particular, the prior art is silent in teaching, or suggesting a method where sensing capabilities of a vehicle are determined based on a vehicle identification number (VIN) of the vehicle, wherein sensing capabilities includes numbers and types of external cameras and sensors of the vehicle,
where further a complexity value for an intersection of two or more roads based on the sensing capabilities of the vehicle (including numbers and types of external cameras and sensors of the vehicle).   Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661